
	
		I
		111th CONGRESS
		1st Session
		H. R. 4302
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2009
			Mr. Abercrombie (for
			 himself and Mrs. Lowey) introduced the
			 following bill; which was referred to the Committee on Small Business
		
		A BILL
		To increase loan limits for small business concerns, to
		  provide for low interest refinancing for small business concerns, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Job Creation and Access
			 to Capital Act of 2009.
		INext Steps for Main Street Credit
			 Availability
			101.Section
			 7(a) business loans
				(a)AmendmentSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is amended—
					(1)in paragraph (2)(A)—
						(A)in clause (i), by striking 75
			 percent and inserting 90 percent; and
						(B)in clause (ii), by striking 85
			 percent and inserting 90 percent; and
						(2)in paragraph (3)(A), by striking
			 $1,500,000 (or if the gross loan amount would exceed $2,000,000
			 and inserting $4,500,000 (or if the gross loan amount would exceed
			 $5,000,000.
					(b)Prospective repealEffective January 1, 2011, section 7(a) of
			 the Small Business Act (15 U.S.C. 636(a)) is amended—
					(1)in paragraph (2)(A)—
						(A)in clause (i), by striking 90
			 percent and inserting 75 percent; and
						(B)in clause (ii), by striking 90
			 percent and inserting 85 percent; and
						(2)in paragraph (3)(A), by striking
			 $4,500,000 and inserting $3,750,000.
					102.Maximum loan amounts under 504
			 programSection 502(2)(A) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 696(2)(A)) is
			 amended—
				(1)in clause (i), by striking
			 $1,500,000 and inserting $5,000,000;
				(2)in clause (ii), by striking
			 $2,000,000 and inserting $5,000,000;
				(3)in clause (iii), by striking
			 $4,000,000 and inserting $5,500,000;
				(4)in clause (iv), by striking
			 $4,000,000 and inserting $5,500,000; and
				(5)in clause (v), by striking
			 $4,000,000 and inserting $5,500,000.
				103.Maximum loan limits under microloan
			 programSection 7(m) of the
			 Small Business Act (15 U.S.C. 636(m)) is amended—
				(1)in paragraph (1)(B)(iii), by striking
			 $35,000 and inserting $50,000;
				(2)in paragraph (3)—
					(A)in subparagraph (C), by striking
			 $3,500,000 and inserting $5,000,000; and
					(B)in subparagraph (E), by striking
			 $35,000 each place that term appears and inserting
			 $50,000; and
					(3)in paragraph (11)(B), by striking
			 $35,000 and inserting $50,000.
				104.Temporary fee reductionsSection 501 of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 151) is amended by
			 striking September 30, 2010 each place that term appears and
			 inserting December 31, 2010.
			105.New Markets Venture Capital company
			 investment limitationsSection
			 355 of the Small Business Investment Act of 1958 (15 U.S.C. 689d) is amended by
			 adding at the end the following:
				
					(e)Investment limitations
						(1)DefinitionIn this subsection, the term covered
				New Markets Venture Capital company means a New Markets Venture Capital
				company—
							(A)granted final approval by the Administrator
				under section 354(e) on or after March 1, 2002; and
							(B)that has obtained a financing from the
				Administrator.
							(2)LimitationExcept to the extent approved by the
				Administrator, a covered New Markets Venture Capital company may not acquire or
				issue commitments for securities under this title for any single enterprise in
				an aggregate amount equal to more than 10 percent of the sum of—
							(A)the regulatory capital of the covered New
				Markets Venture Capital company; and
							(B)the total amount of leverage projected in
				the participation agreement of the covered New Markets Venture
				Capital.
							.
			106.Alternative size standardsSection 3(a) of the Small Business Act (15
			 U.S.C. 632(a)) is amended by adding at the end the following:
				
					(5)Alternative size standard
						(A)In generalThe Administrator shall establish an
				alternative size standard for applicants for business loans under section 7(a)
				and applicants for development company loans under title V of the Small
				Business Investment Act of 1958 (15 U.S.C. 695 et seq.), that uses maximum
				tangible net worth and average net income as an alternative to the use of
				industry standards.
						(B)Interim ruleUntil the date on which the alternative
				size standard established under subparagraph (A) is in effect, an applicant for
				a business loan under section 7(a) or an applicant for a development company
				loan under title V of the Small Business Investment Act of 1958 may be eligible
				for such a loan if—
							(i)the maximum tangible net worth of the
				applicant is not more than $15,000,000; and
							(ii)the average net income after Federal income
				taxes (excluding any carry-over losses) of the applicant for the 2 full fiscal
				years before the date of the application is not more than
				$5,000,000.
							.
			107.Sale of
			 7(a) loans in secondary marketSection 5(g) of the Small Business Act (15
			 U.S.C. 634(g)) is amended by adding at the end the following:
				
					(6)If the amount of the guaranteed portion of
				any loan under section 7(a) is more than $500,000, the Administrator shall,
				upon request of a pool assembler, divide the loan guarantee into increments of
				$500,000 and 1 increment of any remaining amount less than $500,000, in order
				to permit the maximum amount of any loan in a pool to be not more than
				$500,000. Only 1 increment of any loan guarantee divided under this paragraph
				may be included in the same pool. Increments of loan guarantees to different
				borrowers that are divided under this paragraph may be included in the same
				pool.
					.
			108.Online lending platformIt is the sense of the Congress that the
			 Administrator of the Small Business Administration should establish a website
			 that—
				(1)lists each lender that makes loans
			 guaranteed by the Small Business Administration and provides information about
			 the loan rates of each such lender; and
				(2)allows prospective borrowers to compare
			 rates on loans guaranteed by the Small Business Administration.
				IISmall Business Access to Capital
			201.Low-interest refinancing under the local
			 development business loan program
				(a)RefinancingSection 502(7) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(7)) is amended by adding at the end the
			 following:
					
						(C)Refinancing not involving
				expansions
							(i)DefinitionsIn this subparagraph—
								(I)the term borrower means a
				small business concern that submits an application to a development company for
				financing under this subparagraph;
								(II)the term eligible fixed asset
				means tangible property relating to which the Administrator may provide
				financing under this section; and
								(III)the term qualified debt means
				indebtedness—
									(aa)that—
										(AA)was incurred not less than 2 years before
				the date of the application for assistance under this subparagraph;
										(BB)is a commercial loan;
										(CC)is not subject to a guarantee by a Federal
				agency;
										(DD)the proceeds of which were used to acquire
				an eligible fixed asset;
										(EE)was incurred for the benefit of the small
				business concern; and
										(FF)is collateralized by eligible fixed assets;
				and
										(bb)for which the borrower has been current on
				all payments for not less than 1 year before the date of the
				application.
									(ii)AuthorityA project that does not involve the
				expansion of a small business concern may include the refinancing of qualified
				debt if—
								(I)the amount of the financing is not more
				than 80 percent of the value of the collateral for the financing, except that,
				if the appraised value of the eligible fixed assets serving as collateral for
				the financing is less than the amount equal to 125 percent of the amount of the
				financing, the borrower may provide additional cash or other collateral to
				eliminate any deficiency;
								(II)the borrower has been in operation for all
				of the 2-year period ending on the date of the loan; and
								(III)for a financing for which the Administrator
				determines there will be an additional cost attributable to the refinancing of
				the qualified debt, the borrower agrees to pay a fee in an amount equal to the
				anticipated additional cost.
								(iii)Financing for business expenses
								(I)Financing for business
				expensesThe Administrator
				may provide financing to a borrower that receives financing that includes a
				refinancing of qualified debt under clause (ii), in addition to the refinancing
				under clause (ii), to be used solely for the payment of business
				expenses.
								(II)Application for financingAn application for financing under
				subclause (I) shall include—
									(aa)a specific description of the expenses for
				which the additional financing is requested; and
									(bb)an itemization of the amount of each
				expense.
									(III)Condition on additional
				financingA borrower may not
				use any part of the financing under this clause for non-business
				purposes.
								(iv)Loans based on jobs
								(I)Job creation and retention goals
									(aa)In generalThe Administrator may provide financing
				under this subparagraph for a borrower that meets the job creation goals under
				subsection (d) or (e) of section 501.
									(bb)Alternate job retention goalThe Administrator may provide financing
				under this subparagraph to a borrower that does not meet the goals described in
				item (aa) in an amount that is not more than the product obtained by
				multiplying the number of employees of the borrower by $65,000.
									(II)Number of employeesFor purposes of subclause (I), the number
				of employees of a borrower is equal to the sum of—
									(aa)the number of full-time employees of the
				borrower on the date on which the borrower applies for a loan under this
				subparagraph; and
									(bb)the product obtained by multiplying—
										(AA)the number of part-time employees of the
				borrower on the date on which the borrower applies for a loan under this
				subparagraph; by
										(BB)the quotient obtained by dividing the
				average number of hours each part time employee of the borrower works each week
				by 40.
										(v)NondelegationNotwithstanding section 508(e), the
				Administrator may not permit a premier certified lender to approve or
				disapprove an application for assistance under this subparagraph.
							(vi)Total amount of loansThe Administrator may provide not more than
				a total of $4,000,000,000 of financing under this subparagraph for each fiscal
				year.
							.
				(b)Prospective repealEffective 2 years after the date of the
			 enactment of this Act, section 502(7) of the Small Business Investment Act of
			 1958 (15 U.S.C. 696(7)) is amended by striking subparagraph (C).
				(c)Technical correctionSection 502(2)(A)(i) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(2)(A)(i)) is amended by striking
			 subparagraph (B) or (C) and inserting clause (ii), (iii),
			 (iv), or (v).
				
